June 24, 1939

Honorable B. M. Whlteacre                OVBRRDLED'byo-6124
County Auditor, Grayson County                      in part.
Sherman, Texas
Dear Sir:                           Opinion No. O-980
                   Re: Allowance of discount authorized
                       by Senate Bill 402, 46th Legis.,
                       in the absence of authorization
                       by the governing body of counties,
                       common school districts,or lnde-
                       pendent school ,distrlcts.
By your letter of June 12, 1939, you asked the opinion of
this Department upon the following question:
     "Does the discount authorizedby Senate Bill
     402 apply to County Ad Valorem Taxes without the
     authorizationof the Commissioners'Court and to
     Common and IndependentSchool Districts without
     the authorizationof each school board or set of
     trustees?"
Section 1 of Senate Bill No. 402, Forty-sixthLegislature
provides as follows:
     "All taxpayers shall be allowed discounts for
     the payment of taxes due to the State and all govern-
     mental and political subdivisionsand taxing districts
     of the State, said discounts to be allowed under the
     following conditions: (a) three (3%) per cent dls-
     count on ad valorem taxes due the State or due any
     governmentalor political subdivisionor taxing
     district of the State, If such taxes are paid ninety
     (90) days before the date when they would otherwl~se
     become delinquent; (b) two (2$) per cent dlscount~
     on ad valorem taxes due the State or due any govern-
     mental or polltlcal subdivisionor taxing dlstrlct
     of the State if such taxes are paid sixty (60) days
     before the date when they would otherwise become de-
     linquent; (c) one (1%) per cent discount on ad valorem
                                                                  ..   .




Hon. B. M. Whlteacre,page 2, O-980


    taxes due the State or due any governmentalor
    political subdivisionor taxing district of the
    State, if such taxes are paid thirty (30) days be-
    fore the date when they would otherwise become
    delinquent. Provided, however, that the provisions
    of this section shall not apply to water lmprove-
    ment districts, irrigationdistricts, levee dis-
    tricts, water control districts and other govern-
    mental subdivisions,cities, towns and Independent
    school districtsunless and until the governing
    body of such water Improvementdistricts, irriga-
    tion districts, levee districts,water control
    districts, and other governmental subdivisions,
    cities, towns, or Independentschool dlstrlcts
    by ordinance, resolutionor order, shall adopt
    the provisions hereof; and in the event any
    such water Improvementdistrict, irrigation
    district, levee district, water control district,
    and other governmentalsubdivisions city, town
    or Independentschool distrlct'ele&s to allow
    such discounts, then the governing body of
    each water Improvementdistrict, Irrigationdis-
    trict, levee district, water control district,
    and other goverhmentalsubdivisions city, town
    or independentschool district, shail have
    power, by tk ordinance,resolution or order
    levying the annual taxes, to desi ate the months
    in which such discounts of three 'I"
                                      36) per cent,
    two (2$) per cent, and one (1s) per cent respect-
    ively shall be allowed, but In no event shall
    the same apply to split payment of taxes."
You will observe that the Act expressly provides that
the provisions of Section 1 shall not apply to independent
sdhool districts unless and until the governing body of such
independentschool districts,by ordinance,resolution or
order, adopts the provisions of the Act. Since the Board of
Trustees of the Independentschool district, Is, by statute,
given the power to levy and cause to be collected ad valorem
taxes for maintenance and for the pruchase, construction,
repair or equipment of public free school buildings within
the limits of the di.strlct,and for the purchase of the
necessary sites therefor, it Is clear that such board of
school trustees for the district is the governing body referred
to by the Act, and that the provisions of the Act are not
effective unless and until adopted by such governing body.
We are of the opinion that the phrase "other governmental
subdivisions",as used In the second sentence of Se&Ion 1 of
Senate Bill 402, was not intended by the Legislature to be
Hon. B. M. Whlteacre,Page 3,   O-980


limited ln Its applicationto other goverznental subdivision
of a character similar to those districts expressly named
lmmedlatelybefore such words are used In the Act, but we
think It was the intention of the~Leglslatureto use such
term In Its broadest significance,so as to include such
governmentalsubdivisionsas counties and common school
districts. It follows that the provisions of Section 1 of
Senate Bill 402 are not applicable to counties in respect
to their ad valorem taxes unless and until adopted by the
Commissioners'Court, the governing body of such county.
In respect to common school districts,you will observe
that Article 2784, R. S. 1925, makes the Commissioners'Court
of the county the governing body of the common school districts
In such county, Insofar as the power to levy and cause to be
collected the annual ad valorem taxes In such common school
districts is concerned. Where the function of governing such
governmentalsubdivisionsIs thus divided between two govern-
ing bodies, it is evident that the Intention of the Leglslat-
ure must have been that that governing body which Is charged
with the duty and which has the power to levy and causesto
be collected the ad valorem taxes shall be the governing
body which shall adopt or reject the provisions of Section
1 of Senate Bill 402.
You are, therefore, advised that as and when the Commis-
sioners'~Courtadopts the provisions of Section 1 of Senate
Bill 402, with respect to ad valorem taxes to be levied and
collected in common school districts within the county, the
provisions of Section 1 of Senate Bill 402 will become effec-
tive without the action or assent of the board of trustees
within the particular common school district.
                                       Yours very truly,
                                ATTORNEY GENERAL OF TEXAS

                                BY
RWF: pbp:rlt:aa                      /s/ R. W. Fairchild
                                               Assistant
APPROVED JUN 24, 1989
/s/ Gerald C. Mann
A!E'ORNEYGENERALOFTEXAS              APPROFED
                                     Opinion
                                     Committee
                                     BY /s/Bw
                                     CbX